DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 10 December 2021.
Claims 1, 4, 6–10, 12–13, and 15–20 have been amended by Examiner’s Amendment.
Claims 1–20 are pending and have been allowed.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Erik Overberger (Reg. No. 48,556) on 07 March 2022.
The application has been amended as follows:
1. (Currently Amended) A computer-implemented method performed by a server for securing a private key transaction within a blockchain, the method comprising:
receiving an input for initiating a financial transaction between a sender and a recipient;
processing a secure wallet as an encrypted data packet that is configured to store transaction data associated with the financial transaction;
generating a first private key for the sender and a second private key for the recipient
exchanging the first and second private keys by transmitting the first private key
as encrypted application data to the recipient and by transmitting the second private key
as encrypted application data to the sender;
encrypting the first and second private keys to financial records that are associated
with the financial transaction between the sender and the recipient;
determining successful exchange of the first and second private keys and
encryption of the first and second private keys to the financial records associated with the
financial transaction between the sender and the recipient;
determining that the financial transaction is securely validated, in response to said
determining successful exchange of the first and second private keys and encryption of
the first and second private keys to the financial records associated with the financial
transaction between the sender and the recipient;
updating a public key with the transaction data associated with the financial transaction; and
in response to said determining that the financial transaction is securely validated,
accessing the secure wallet upon the secure validation and communicating the transaction data and the public key to a blockchain infrastructure to complete the financial transaction using the blockchain.
4. (Currently Amended) The computer-implemented method of claim 2, wherein processing the secure wallet includes accessing a secure encrypted data store and storing the secure wallet within the secure encrypted data store, wherein [[the]] secure encrypted data is accessible based on a selectively and randomly encrypted passcode.
6. (Currently Amended) The computer-implemented method of claim 1, wherein generating the first private key and the second private key includes utilizing an encrypted key first and second private keys, wherein the first and second private keys are generated with a numerical encrypted key code.

7. (Currently Amended) The computer-implemented method of claim 1, further including passing the first private key associated with the sender and the second private key associated with the recipient for the secure validation of the financial transaction.
8. (Currently Amended) The computer-implemented method of claim 1, further including generating [[a]] the public key that is passed through the blockchain to complete the financial transaction.
9. (Currently Amended) The computer-implemented method of claim 8, wherein communicating the transaction data to complete the financial transaction includes communicating the transaction data and the public key to [[a]] the blockchain infrastructure to complete the financial transaction.
10. (Currently Amended) A system for securing a private key transaction within a blockchain, the system comprising:
	a processor;
a memory storing instructions that, when executed by the [[a]] processor, cause the processor to:
receive an input for initiating a financial transaction between a sender and a recipient;
process a secure wallet as an encrypted data packet that is configured to store transaction data associated with the financial transaction;
generate a first private key for the sender and second a private key for the recipient
exchange the first and second private keys by transmitting the first private key as
encrypted application data to the recipient and by transmitting the second private key as
encrypted application data to the sender;
encrypt the first and second private keys to financial records that are associated
with the financial transaction between the sender and the recipient;
determine successful exchange of the first and second private keys and encryption
of the first and second private keys to the financial records associated with the financial
transaction between the sender and the recipient;
determine that the financial transaction is securely validated, in response to said
determining successful exchange of the first and second private keys and encryption of
the first and second private keys to the financial records associated with the financial
transaction between the sender and the recipient;
update a public key with the transaction data associated with the financial
transaction; and
in response to said determining that the financial transaction is securely validated, access the secure wallet upon the secure validation and communicate the transaction data and the public key to a blockchain infrastructure to complete the financial transaction using the blockchain.
12. (Currently Amended) The system of claim 11, wherein processing the secure wallet includes determining that the recipient approves the monetary transfer amount and processing the secure wallet as [[an]] the encrypted data packet that includes a monetary transfer amount that the sender is securely sending to the recipient.
13. (Currently Amended) The system of claim 11, wherein processing the secure wallet includes accessing a secure encrypted data store and storing the secure wallet within the secure is 
15. (Original) The system of claim 10, wherein generating the first private key and the second private key includes utilizing an encrypted key generator to generate the first and second private keys, wherein the first and second private keys are generated with a numerical encrypted key code.
16. (Currently Amended) The system of claim 10, further including passing the first private key associated with the sender and the second private key associated with the recipient for the secure validation of the financial transaction.
17. (Currently Amended) The system of claim 10, further including generating [[a]] the public key that is passed through the blockchain to complete the financial transaction.
18. (Currently Amended) The system of claim 17, wherein communicating the transaction data to complete the financial transaction includes communicating the transaction data and the public key to [[a]] the blockchain infrastructure to complete the financial transaction.
19. (Currently Amended) A non-transitory computer readable storage medium storing instructions that, when executed by a computer, which includes a processor, causes the computer to perform a method for securing a private key transaction within a blockchain, the method comprising:
receiving an input for initiating a financial transaction between a sender and a recipient;
processing a secure wallet as an encrypted data packet that is configured to store transaction data associated with the financial transaction;
first private key for the sender and a second private key for the recipient
exchanging the first and second private keys by transmitting the first private key as encrypted application data to the recipient and by transmitting the second private key
as encrypted application data to the sender;
encrypting the first and second private keys to financial records that are associated
with the financial transaction between the sender and the recipient;
determining successful exchange of the first and second private keys and encryption of the first and second private keys to the financial records associated with the financial transaction between the sender and the recipient;
determining that the financial transaction is securely validated, in response to said determining successful exchange of the first and second private keys and encryption of
the first and second private keys to the financial records associated with the financial transaction between the sender and the recipient;
updating a public key with the transaction data associated with the financial transaction; and
in response to said determining that the financial transaction is securely validated, accessing the secure wallet upon the secure validation and communicating the transaction data and the public key to a blockchain infrastructure to complete the financial transaction using the blockchain.
the public key that is passed through the blockchain to complete the financial transaction.

Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
Claims 1–20 were previously rejected under 35 U.S.C. § 103 as being unpatentable over Gumowski (US 2019/0095910 A1), in view of Pogorelik et al. (US 11,127,000 B2) (“Pogorelik”). See Non-Final Office Action mailed 01 October 2021.
However, Gumowski, in view of Pogorelik, does not teach nor fairly suggest, alone or in combination, the following limitations, as interpreted among the surrounding claim language and within each claim as a whole:
exchanging the first and second private keys by transmitting the first private key as encrypted application data to the recipient and by transmitting the second private key as encrypted application data to the sender;
encrypting the first and second private keys to financial records that are associated with the financial transaction between the sender and the recipient;
determining successful exchange of the first and second private keys and
encryption of the first and second private keys to the financial records associated with the financial transaction between the sender and the recipient;
determining that the financial transaction is securely validated, in response to said determining successful exchange of the first and second private keys and encryption of the first and second private keys to the financial records associated with the financial transaction between the sender and the recipient;
updating a public key with the transaction data associated with the financial transaction; and
in response to said determining that the financial transaction is securely validated, accessing the secure wallet upon the secure validation and communicating the transaction data and the public key to a blockchain infrastructure to complete the financial transaction using the blockchain.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685